


EXHIBIT 10.2

 

GRANITE CITY FOOD & BREWERY LTD.

 

1997 DIRECTOR STOCK OPTION PLAN
AMENDED AND RESTATED EFFECTIVE NOVEMBER 27, 2007

 

1.             PURPOSE

 

The purpose of this Granite City Food & Brewery Ltd. 1997 Director Stock Option
Plan (the “Plan”) is to attract and retain the best available individuals to
serve as directors of the Company, to provide additional incentive to such
persons and to encourage continued service by such persons on the Board.

 

The Company intends that the options granted hereunder shall not constitute
incentive stock options within the meaning of Section 422 of the Code, as
amended.

 

2.             DEFINITIONS

 

As used herein, the following definitions shall apply:

 

(a)           “Act” means the Securities Act of 1933, as amended.

 

(b)           “Board” means the Board of Directors of the Company.

 

(c)           “Code” means the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.

 

(d)           “Committee” means the Committee of the Board appointed by the
Board to administer the Plan pursuant to Section 6.

 

(e)           “Common Stock” means the Common Stock, $.01 par value per share,
of the Company.

 

(f)            “Company” means Granite City Food & Brewery Ltd., a Minnesota
corporation.

 

(g)           “Continuous Service as a Director” means the absence of any
interruption or termination of service as a Director. Continuous Service as a
Director shall not be considered interrupted in the case of sick leave, military
leave or any other leave of absence approved by the Board or Committee.

 

(h)           “Director” means a member of the Board.

 

(i)            “Employee” means any person, including officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. The payment
of fees to a Director shall not be sufficient in and of itself to constitute
“employment” by the Company.

 

(j)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

(k)           “Non-Employee Director” means a Director who is not an Employee,
including an officer who is not employed on a full-time basis by the Company.

 

(l)            “Option” means a stock option granted pursuant to the Plan.

 

(m)          “Optioned Stock” means the Common Stock subject to an Option.

 

(n)           “Optionee” means a Non-Employee Director who receives an option.

 

(o)           “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(p)           “Plan” means this 1997 Director Stock Option Plan, as amended and
restated effective November 27, 2007.

 

(q)           “Share” means a share of Common Stock, as adjusted in accordance
with Section 12 of the Plan.

 

(r)            “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Internal Revenue Code of
1986, as amended.

 

3.             SHARES SUBJECT TO THE PLAN

 

Subject to the provisions of Section 12 of the Plan, the maximum aggregate
number of Shares which may be optioned and sold under the Plan is 590,000 shares
of Common Stock.  The Shares may be authorized, but unissued, or reacquired
Common Stock.

 

If an Option expires or becomes unexercisable for any reason without having been
exercised in full, the unexercised Shares which were subject thereto shall,
unless the Plan has been terminated, become available for future grant under the
Plan.  If Shares which were acquired upon exercise of an Option are subsequently
repurchased by the Company, such Shares shall not become available for future
grant under the Plan.

 

4.             AUTOMATIC GRANTS OF OPTIONS

 

All grants of Options hereunder shall be automatic and non-discretionary and
shall be made strictly in accordance with the following provisions:

 

(a)           No person shall have any discretion to select which Non-Employee
Directors shall be granted Options or to determine the number of Shares to be
covered by Options granted to Non-Employee Directors.

 

(b)           Each Non-Employee Director, including persons who are Non-Employee
Directors on the date of adoption of the Plan, shall be automatically granted an
option to purchase 15,000 Shares (the “First Option”) upon the later to occur of
(i) the effective date of the Plan, as determined in accordance with Section 8
hereof, or (ii) the date on which such person first becomes a Non-Employee
Director, whether through election by the shareholders of the Company or
appointment by the Board to fill a vacancy.

 

2

--------------------------------------------------------------------------------


 

(c)           After the grant of the First Option, each Non-Employee Director
shall thereafter be automatically granted an Option to purchase 15,000 Shares
(each a “Subsequent Option”) on the first and each successive anniversary of the
grant of the First Option.

 

(d)           In the event that a grant would cause the number of Shares subject
to outstanding Options to Non-Employee Directors plus Shares previously
purchased upon exercise of Options by Non-Employee Directors to exceed the
maximum aggregate number of Shares which may be optioned and sold under the
Plan, then each such automatic grant shall be for that number of Shares
determined by dividing the total number of Shares remaining available for grant
by the number of Non-Employee Directors on the automatic grant date.  Any
further grants shall then be deferred until such time, if any, as additional
Shares become available for grant under the Plan through action of the Company’s
shareholders to increase the number of Shares which may be issued under the Plan
or through cancellation or expiration of Options previously granted hereunder.

 

(e)           Shareholder approval of the Plan shall also constitute shareholder
approval of the options which have been granted to Non-Employee Directors
pursuant to Section 4 hereof from November 26, 1999, the date the Plan was last
amended and restated, through November 27, 2007, the date of the most recent
amendment and restatement.

 

5.             OPTION TERMS AND CONDITIONS

 

The terms and conditions of an Option granted hereunder shall be as follows:

 

(a)           the term of each Option shall be five (5) years, subject to
Sections 12, 13 and 14 hereof.

 

(b)           the First Option shall become exercisable in full beginning on the
later of (i) the first anniversary of the grant of the Option, or (ii) twelve
(12) months after the date on which the Plan is first approved by the
shareholders of the Company in accordance with Rule 16b-3 promulgated under the
Exchange Act and each subsequent Option shall become exercisable in full
beginning on the first anniversary of the grant of such Option, provided in each
case that the Non-Employee Director shall have maintained Continuous Service as
a Director throughout such 12-month period.

 

(c)           the Option shall be exercisable only while the Non-Employee
Director serves as a Non-Employee Director of the Company, and for a period of
twelve (12) months after ceasing to be a Non-Employee Director pursuant to
Section 10(b) hereof.

 

(d)           the exercise price per Share shall be 100% of the fair market
value per Share on the date of grant of the Option, as determined in accordance
with Section 9(a) hereof.

 

3

--------------------------------------------------------------------------------


 

6.            ADMINISTRATION

 

(a)           Administration.  Except as otherwise required herein, the Plan
shall be administered by the Board or a Committee.

 

(b)           Powers of the Board or Committee.  Subject to the provisions and
restrictions of the Plan, the Board or Committee shall have the authority, in
its discretion: (i) to determine, upon review of relevant information and in
accordance with Section 9(a) hereof, the fair market value of the Common Stock;
(ii) to interpret the Plan; (iii) subject to Section 14 hereof, to amend or
modify the Plan, or to prescribe, amend and rescind rules and regulations
relating to the Plan; (iv) to authorize any person to execute on behalf of the
Company any instrument required to effectuate the grant of an Option hereunder;
and (v) to make all other determinations deemed necessary or advisable for the
administration of the Plan.  On a case by case basis, the Board or Committee, in
its sole discretion, may: (i) accelerate the schedule of the time or times when
an Option granted under the Plan may be exercised; and (ii) extend the duration
of any Option granted under the Plan.

 

(c)           Effect of Board or Committee Decision.  All decisions,
determinations and interpretations of the Board or Committee shall be final and
binding on all Optionees and any other holders of any Options granted under the
Plan.

 

(d)           Suspension or Termination of Option.  If the Board or Committee
reasonably believes that an Optionee has committed an act of misconduct, it may
suspend the Optionee’s right to exercise any Option pending a determination by
the Board or Committee (excluding the Non-Employee Director accused of such
misconduct).  If the Board or Committee (excluding the Non-Employee Director
accused of such misconduct) determines that an Optionee has committed an act of
embezzlement, fraud, dishonesty, nonpayment of an obligation owed to the
Company, breach of fiduciary duty or deliberate disregard of the Company’s
rules resulting in loss, damage or injury to the Company, or if an Optionee
makes an unauthorized disclosure of any Company trade secret or confidential
information, engages in any conduct constituting unfair competition with respect
to the Company, or induces any party to breach a contract with the Company,
neither the Optionee nor the Optionee’s estate shall be entitled to exercise any
Option whatsoever.  In making such determination, the Board or Committee
(excluding the Non-Employee Director accused of such misconduct) shall act
fairly and shall give the Optionee an opportunity to appear and present evidence
on the Optionee’s behalf at a hearing before the Board or Committee.

 

(e)           Date of Grant of Options.  The date of grant of an Option shall,
for all purposes, be the date determined in accordance with Section 4 hereof,
notwithstanding the fact that an Optionee may not have entered into an option
agreement with the Company on such date.  Notice of the grant of an Option shall
be given to the Optionee within a reasonable time after the date of such grant.

 

4

--------------------------------------------------------------------------------


 

7.             ELIGIBLE PARTICIPANTS

 

Options may be granted only to Non-Employee Directors.  All options shall be
automatically granted in accordance with the terms set forth in Section 4
hereof.  The Plan shall not confer upon any Optionee any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which a Director or the Company
may have to terminate such Director’s directorship at any time.

 

8.             TERMINATION OF PLAN

 

The effective date of this Plan is July 29, 1997, the date upon which it was
adopted by the Board.  The Plan shall continue in effect for a term of ten
(10) years unless terminated sooner under Section 14 hereof.

 

9.             FAIR MARKET VALUE AND FORM OF CONSIDERATION

 

(a)           Fair Market Value.  The fair market value per share shall be
determined as of the date of grant of an Option as follows:

 

(i)            if the Common Stock of the Company is listed or admitted to
unlisted trading privileges on a national securities exchange, the fair market
value on any given day shall be the closing sale price for the Common Stock, or
if no sale is made on such day, the closing bid price for such day on such
exchange;

 

(ii)           if the Common Stock is not listed or admitted to unlisted trading
privileges on a national securities exchange, the fair market value on any given
day shall be the closing sale price for the Common Stock as reported on the
Nasdaq Stock Market on such day, or if no sale is made on such day, the closing
bid price for such day as entered by a market maker for the Common Stock;

 

(iii)          if the Common Stock is not listed on a national securities
exchange, is not admitted to unlisted trading privileges on any such exchange,
and is not eligible for inclusion on the Nasdaq Stock Market, the fair market
value on any given day shall be the average of the closing representative bid
and ask prices as reported by the National Quotation Bureau, Inc. or, if the
Common Stock is not quoted on the National Association of Securities Dealers
Automated Quotations System, then as reported in any publicly available
compilation of the bid and asked prices of the Common Stock in any
over-the-counter market on which the Common Stock is traded; or

 

(iv)          if there exists no public trading market for the Common Stock, the
fair market value on any given day shall be an amount determined in good faith
by the Board in such manner as it may reasonably determine in its discretion,
provided that such amount shall not be less than the book value per share as
reasonably determined by the Board as of the date of determination nor less than
the par value of the Common Stock.

 

5

--------------------------------------------------------------------------------


 

(b)           Form of Consideration.  The consideration to be paid for the
Shares to be issued upon exercise of an Option shall consist entirely of cash or
such other form of consideration as the Board or Committee may determine, in its
sole discretion, to be appropriate for payment, including but not limited to
other shares of Common Stock having a fair market value on the date of surrender
equal to the aggregate exercise price of the Shares as to which the Option is
exercised, or any combination of such methods of payment.

 

10.           EXERCISE OF OPTIONS

 

(a)           Procedure for Exercise; Rights as a Shareholder.  Any Option
granted hereunder shall be exercisable at such times as are set forth in
Section 5 hereof.  An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option may be exercised has been received by the Company. 
Full payment may consist of any consideration and method of payment allowable
under Section 9(b) hereof.  Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a shareholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option.  A
certificate for the number of Shares so acquired shall be issued to the Optionee
as soon as practicable after exercise of the Option.  No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
certificate is issued, except as provided in Section 12 hereof.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option was
exercised.

 

(b)           Termination of Status as a Non-Employee Director.  If an Optionee
ceases to serve as a Non-Employee Director, the Optionee may, but only within
twelve (12) months after the date the Optionee ceases to be a Non-Employee
Director of the Company, exercise his or her Option to the extent the Optionee
was entitled to exercise it at the date of such termination.  To the extent that
the Optionee was not entitled to exercise an Option at the date of such
termination, or if the Optionee does not exercise such Option within the time
specified herein, the Option shall terminate.

 

(c)           Death of Optionee.  In the event of the death of an Optionee
occurring:

 

(i)            during the term of the Option, and provided that the Optionee was
at the time of death a Director of the Company and had been in Continuous
Service as a Director since the date of grant of the Option, the Option may be
exercised, at any time within twelve (12) months following the date of death, by
the Optionee’s estate or by a person who acquired the right to exercise the
Option

 

6

--------------------------------------------------------------------------------


 

by bequest or inheritance, but only to the extent of the right to exercise that
would have accrued had the Optionee continued living and remained in Continuous
Service a Director for twelve (12) months after the date of death; or

 

(ii)           within thirty (30) days after the termination of Continuous
Service as a Director, the Option may be exercised, at any time within six
(6) months following the date of death, by the Optionee’s estate or by a person
who acquired the right to exercise the Option by bequest or inheritance, but
only to the extent of the right to exercise that had accrued at the date of
termination of Continuous Service as a Director.

 

11.          TRANSFERABILITY OF OPTIONS

 

Except as provided by rule adopted by the Committee, (i) no Option may be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order and (ii) an Option may be exercised during
the lifetime of the Optionee only by the Optionee.

 

12.          ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

 

The number of Shares of Common Stock covered by each outstanding Option, and the
number of Shares of Common Stock which have been authorized for issuance under
the Plan but as to which Options have not yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Option, as well as
the price per Share of Common Stock covered by each such outstanding Option,
shall be proportionately adjusted for any increase or decrease in the number of
issued and outstanding Shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive.  Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, or options or rights to purchase
shares of stock of any class shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an Option.

 

13.          CHANGE IN CONTROL PROVISIONS

 

(a)           Notwithstanding any other provision of the Plan to the contrary,
in the event of a Change in Control (as defined in Section 13(b)), any Options
outstanding as of the date such Change in Control is determined to have occurred
and not then exercisable and vested shall become fully exercisable and vested in
the fullest extent of the original grant.

 

(b)           For purposes of the Plan, a “Change in Control” means the
happening of any of the following events:

 

7

--------------------------------------------------------------------------------


 

(i)            The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (collectively, a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty percent (30%) or more of either (1) the then
outstanding shares of Common Stock of the Company or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors; provided, however, that the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company; (B) any acquisition by the Company; (C) any
acquisition by a Person including the participant or with whom or with which the
participant is affiliated; (D) any acquisition by a Person or Persons, one or
more of which is a member of the Board or an officer of the Company or an
affiliate of any of the foregoing on the effective date of the Change in
Control, (E) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or (F) any acquisition by any corporation pursuant to a transaction
described in clauses (1), (2) and (3) of paragraph (iii) of this Section 13(b);
or

 

(ii)           During any period of twenty-four (24) consecutive months,
individuals who, as of the beginning of such period, constituted the entire
Board cease for any reason to constitute at least a majority of the Board,
unless the election, or nomination for election, by the Company’s shareholders
of each new director was approved by a vote of at least two-thirds (2/3rds) of
the Continuing Directors, as hereinafter defined, in office on the date of such
election or nomination for election for the new director.  For purposes hereof,
“Continuing Director” means:

 

(a)           any member of the Board at the close of business on the effective
date of the Change in Control; or

 

(b)           any member of the Board who succeeded any Continuing Director
described in clause (a) above if such successor’s election, or nomination for
election, by the Company’s shareholders, was approved by a vote of at least
two-thirds (2/3rds) of the Continuing Directors then still in office.  The term
“Continuing Director” shall not, however, include any individual whose initial
assumption to office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A of the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board.

 

(iii)          Approval by the shareholders of the Company of a reorganization,
merger or consolidation, in each case, unless, following such reorganization,
merger or consolidation, (1) more than sixty percent (60%) of the then
outstanding securities having the right to vote in the election of directors of
the corporation resulting from such reorganization, merger or consolidation is
then beneficially owned, directly or indirectly, by all or substantially all of
the

 

8

--------------------------------------------------------------------------------


 

individuals and entities who were the beneficial owners of the outstanding
securities having the right to vote in the election of Directors of the Company
immediately prior to such reorganization, merger or consolidation, (2) no Person
(excluding the Company, any employee benefit plan (or related trust) of the
Company or such corporation resulting from such reorganization, merger or
consolidation and any Person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, thirty percent
(30%) or more of the then outstanding securities having the right to vote in the
election of Directors of the Company) beneficially owns, directly or indirectly,
thirty percent (30%) or more of the then outstanding securities having the right
to vote in the election of the directors of the corporation resulting from such
reorganization, merger or consolidation, and (3) at least a majority of the
members of the Board of the corporation resulting from such reorganization,
merger or consolidation are Continuing Directors at the time of the execution of
the initial agreement providing for such reorganization, merger or
consolidation; or

 

(iv)          Approval by the shareholders of the Company of (1) a complete
liquidation or dissolution of the Company, or (2) the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation, with respect to which following such sale or other disposition,
(A) more than sixty percent (60%) of the then outstanding securities having the
right to vote in the election of directors of such corporation is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the outstanding
securities having the right to vote in the election of Directors of the Company
immediately prior to such sale or other disposition of such outstanding
securities, (B) no Person (excluding the Company and any employee benefit plan
(or related trust) of the Company or such corporation and any Person
beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, thirty percent (30%) or more of the outstanding
securities having the right to vote in the election of Directors of the Company)
beneficially owns, directly or indirectly, thirty percent (30%) or more of the
then outstanding securities having the right to vote in the election of
directors of such corporation and (C) at least a majority of the members of the
board of directors of such corporation are Continuing Directors at the time of
the execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets of the Company.

 

14.           AMENDMENT AND TERMINATION OF THE PLAN

 

The Board may at any time amend, modify or terminate the Plan as it deems proper
and in the best interests of the Company; provided, however, that no amendment
or modification may provide that an Option may be granted after the Plan is
terminated.

 

If any amendment to the Plan requires approval by the shareholders of the
Company for continued applicability of Rule 16b-3 promulgated under the Exchange
Act, or for initial or continued listing of the Common Stock or other securities
of the Company upon any stock

 

9

--------------------------------------------------------------------------------


 

exchange or NASDAQ, then such amendment shall be approved by the holders of a
majority of the Company’s Common Stock present in person or represented by proxy
at the meeting during which shareholder approval of the amendment is sought.

 

15.          CONDITIONS UPON ISSUANCE OF SHARES

 

Shares shall not be issued pursuant to the exercise of an Option unless the
exercise of such Option and the issuance and delivery of such Shares pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, the Act, the Exchange Act, the rules and regulations promulgated
thereunder, state securities laws, and the requirements of the FINRA or any
stock exchange upon which the Shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

 

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.  Such Shares may also be issued with appropriate
legends on stock certificates representing such Shares, and the Company may
place stop transfer orders with respect to such Shares.

 

Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

 

16.          RESERVATION OF SHARES

 

The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 

17.          OPTION AGREEMENT

 

Options shall be evidenced by written option agreements in such form as the
Board or Committee shall approve.

 

18.          INFORMATION TO OPTIONEES

 

The Company shall provide to each Optionee, during the period for which such
Optionee has one or more Options outstanding, copies of all annual reports and
other information which are provided to all shareholders of the Company.

 

10

--------------------------------------------------------------------------------
